PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
TERAKURA, Keiichi
Application No. 16/646,384
Filed: 11 Mar 2020
For: CONFERENCE SYSTEM

:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition under 37 CFR 1.313(c), filed February 26, 2021 and supplemented March 1, 2021, to withdraw the above-identified application from issue after payment of the issue fee.  

The petition is GRANTED.

The above-identified application is withdrawn from issue for consideration of a submission under 37 CFR 1.114 (request for continued examination).  See 37 CFR 1.313(c)(2).

Petitioner is advised that the issue fee paid on February 4, 2021, cannot be refunded.  If, however, this application is again allowed, petitioner may request that it be applied towards the issue fee required by the new Notice of Allowance.1

It is noted that a Quick Path Information Disclosure Statement (QPIDS) was concurrently submitted.  However, as the instant petition as not submitted as a Web-based ePetition as indicated under item 4 of the form, as required, the request will not be considered under the QPIDS program.

Telephone inquiries concerning this decision can be directed to the undersigned at (571) 272-3206.  Any other inquiries may be directed to the Technology Center.

This application is being referred to Technology Center Art Unit 2651 for processing of the request for continued examination under 37 CFR 1.114 and for consideration of the concurrently filed IDS. 



/LIANA S WALSH/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        



    
        
            
    

    
        11  The request to apply the issue fee to the new Notice may be satisfied by completing and returning the new Part B – Fee(s) Transmittal Form (along with any balance due at the time of submission).  Petitioner is advised that the Issue Fee Transmittal Form must be completed and timely submitted to avoid abandonment of the application.